Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 1 of 27




                     EXHIBIT 1
         Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 2 of 27
                                                                  I 1111111111111111
                                                                            1111111111
                                                                                  111111111111111
                                                                                          IIIII1111111111
                                                                                                    111111111111111111
                                                                                                US010591070B2


c12)   United States Patent                                                (IO)   Patent No.:     US 10,591,070 B2
       Now ell et al.                                                      (45)   Date of Patent:      Mar.17,2020

(54)   SEALING HIGH PRESSURE FLOW DEVICES                               (58)    Field of Classification Search
                                                                                CPC ...... F16K 5/184; F16K 5/0492; F16K 5/0471;
(71)   Applicant: Kerr Machine Co., Sulphur, OK (US)                                       F16K 5/0485; F16K 5/161; F16K 5/0464;
                                                                                                  (Continued)
(72)   Inventors: Mark S. Nowell, Ardmore, OK (US);
                  Kelcy Jake Foster, Ardmore, OK (US);
                  Michael Eugene May, Ardmore, OK                       (56)                        References Cited
                  (US); Brandon Scott Ayres, Ardmore,
                  OK (US); Christopher Todd Barnett,                                        U.S. PATENT DOCUMENTS
                  Stratford, OK (US); Michael Cole
                  Thomas, Ardmore, OK (US); Guy J.                             3,173,648 A      *    3/1965 McGuire ............... Fl6K 5/0673
                  Lapointe, Sulphur, OK (US)                                                                                             251/188
                                                                               3,373,695 A      *    3/1968 Yohpe ................. F04B 53/1025
                                                                                                                                         417/569
(73)   Assignee: Kerr Machine Co., Sulphur, OK (US)
                                                                                                       (Continued)
( *)   Notice:       Subject to any disclaimer, the term ofthis
                     patent is extended or adjusted under 35                                  OTHER PUBLICATIONS
                     U.S.C. 154(b) by O days.
                                                                        Fluid end assemblies like those disclosed in Figure 11 of the current
(21)   Appl. No.: 16/574,918                                            application and Figure 11 of the parent application, U.S. Patent
                                                                        Publication No. 2017/0089473, were offered for sale in the United
(22)   Filed:        Sep. 18, 2019                                      States more than 1 year prior to Sep. 28, 2017.
                                                                                                       (Continued)
(65)                   Prior Publication Data
       US 2020/0011434 Al            Jan. 9, 2020
                                                                        Primary Examiner - John Bastianelli
                 Related U.S. Application Data                          (74) Attorney, Agent, or Firm - Tomlinson McKinstry,
                                                                        P.C.
(60)   Division of application No. 15/719,124, filed on Sep.
       28, 2017, which is a continuation-in-part of
                         (Continued)                                    (57)                          ABSTRACT

(51)   Int. Cl.                                                         Apparatus and method contemplating a high pressure fluid
       F16K 5118                (2006.01)                               end assembly having a body defining a body bore and
       F15B 7106                (2006.01)                               defining a recess in the body intersecting the body bore. A
                                                                        closure is joined to the body and forms a sealing surface. A
                          (Continued)
                                                                        seal is mounted to the body in the recess and configured to
(52)   U.S. Cl.                                                         extend from the recess beyond the body bore to seal against
       CPC ............ F16K 51184 (2013.01); F04B 53/164               the sealing surface formed by the closure.
             (2013.01); F04B 53122 (2013.01); F15B 7106
                                                (2013.01);
                          (Continued)                                                       24 Claims, 17 Drawing Sheets

                                               230

                                                ~
                                                                                      238




                                                                  254           231
           Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 3 of 27


                                                        US 10,591,070 B2
                                                                   Page 2


                Related U.S. Application Data                                  4,768,933 A *     9/1988 Stachowiak ........ F04B 53/1025
                                                                                                                                      137/543.13
        application No. 15/280,642, filed on Sep. 29, 2016,                    4,771,801 A *     9/1988 Crump .................. F04B 49/121
        now Pat. No. 10,288,178.                                                                                                       137/68.26
                                                                               5,073,096 A *    12/1991 King ..................... F04B 53/007
(60)    Provisional application No. 62/346,915, filed on Jun.                                                                         137/516.29
        7, 2016, provisional application No. 62/318,542, filed                 5,362,215 A *    11/1994 King ....................... F04B 49/10
        on Apr. 5, 2016, provisional application No.                                                                                     137/542
                                                                               5,524,902 A *     6/1996 Corvette                      Fl6J 15/18
        62/315,343, filed on Mar. 30, 2016, provisional
                                                                                                                                         251/214
        application No. 62/234,483, filed on Sep. 29, 2015.                    6,382,940 Bl *    5/2002 Blume .................. F04B 53/007
                                                                                                                                         277/435
(51)    Int. Cl.                                                               6,641,112 B2 *   11/2003 Antoff ................. F04B 53/1025
        F16K 5104                 (2006.01)                                                                                              251/363
        F16J 15106                (2006.01)                                    7,168,440 Bl*     1/2007 Blume .................. F04B 53/102
        F15B 21100                (2006.01)                                                                                            137/15.18
                                                                               7,296,591 B2 *   11/2007 Moe ...................... F04B 53/109
        F16K 5116                 (2006.01)
                                                                                                                                       137/454.4
        F16K 5102                 (2006.01)                                    7,513,759 Bl*     4/2009 Blume .................. F04B 53/007
        F04B 53122                (2006.01)                                                                                              137/512
        F04B 53/16                (2006.01)                                    7,963,502 B2 *    6/2011 Lovell ..................... Fl6K41/02
(52)    U.S. Cl.                                                                                                                         251/214
                                                                                9,732,746 B2     8/2017 Chandrasekaran et al.
        CPC ............. F15B 21100 (2013.01); F16J 151062                 2004/0234404 Al *   11/2004 Vicars ................... F04B 53/102
                    (2013.01); F16K 510271 (2013.01); F16K                                                                               417/571
                  510464 (2013.01); F16K 510471 (2013.01);                  2008/0006089 Al *    1/2008 Adnan .................... F04B 51/00
                         F16K 510485 (2013.01); F16K 510492                                                                               73/587
             (2013.01); F16K 51161 (2013.01); F16K 51181                    2010/0243255 Al*     9/2010 Luharuka .............. E21B 21/062
                                                     (2013.01)                                                                         166/308.1
                                                                            2011/0079302 Al *    4/2011 Hawes .................. Fl6K 25/005
(58)    Field of Classification Search                                                                                                   137/538
        CPC .......... F16K 5/181; F16K 5/0271; F15B 7/06;                  2012/0141308 Al*     6/2012 Saini.                       C08G 18/10
                       F15B 21/00; F16J 15/062; F04B 53/22;                                                                              417/452
                     F04B 53/164; F04B 53/162; F04B 53/16                   2012/0187321 Al*     7/2012 Small .................. F04B 53/1032
        USPC ................ 251/366-367, 359, 360, 363, 214;                                                                           251/321
                                                       417/454              2014/0127062 Al*     5/2014 Buckley .................. F04B 53/10
                                                                                                                                         417/439
        See application file for complete search history.

(56)                    References Cited                                                   OTHER PUBLICATIONS

                 U.S. PATENT DOCUMENTS                                  Exhibit "A" includes cross-sectional views of fluid end assemblies
                                                                        known in the art prior to Sep. 29, 2015. 4 pages.
       3,427,988 A *  2/1969 Schmieman ............ F04B 53/10          Exhibit "B" includes side views of valve seats known in the art prior
                                                            417/569     to Sep. 29, 2015. 2 pages.
       4,363,463 A * 12/1982 Moon, Jr. ........... Fl6K31/1262          Exhibit "C" is a cross-sectional view of a plunger end of a fluid
                                                            251/214     assembly known in the art prior to Sep. 29, 2015. 1 page.
       4,470,771 A * 9/1984 Hall                        F04B 9/1178     Exhibit "D" includes an engineering drawing and pictures of a mud
                                                            417/342     pump known in the art prior to Sep. 29, 2015. 4 pages.
       4,520,837 A * 6/1985 Cole ....................... E21B 33/13
                                                           137/68.23    * cited by examiner
    Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 4 of 27


U.S. Patent         Mar. 17,2020   Sheet 1 of 17      US 10,591,070 B2




              100

               \
                                                       104




                                                                130b




                               FIG. 1

                            PRIOR ART
    Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 5 of 27


U.S. Patent       Mar. 17, 2020   Sheet 2 of 17       US 10,591,070 B2




                                                            106b'




                              FIG. 2

                           PRIOR ART
    Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 6 of 27


U.S. Patent           Mar.17,2020    Sheet 3 of 17         US 10,591,070 B2




    100

      \
                                                                    148




    110 _   ___.,__




                            142




                            FIG. 3                   140



                         PRIOR ART
    Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 7 of 27


U.S. Patent       Mar. 17,2020     Sheet 4 of 17      US 10,591,070 B2




                         FIG. 4
    Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 8 of 27


U.S. Patent       Mar. 17, 2020   Sheet 5 of 17       US 10,591,070 B2




                                          152




                              FIG. 5
    Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 9 of 27


U.S. Patent       Mar. 17, 2020   Sheet 6 of 17       US 10,591,070 B2




         170

          \




                      180



                              FIG. 6
Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 10 of 27




     V.s.Patent
                         Mar. 17, 2020
                                         Sheet 7 of 17

                                                             Vs 10,591,070 B2




                140




                                                          171




                        108




                      FIG. 7

                PRIOR ART
   Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 11 of 27


U.S. Patent            Mar.17,2020   Sheet 8 of 17    US 10,591,070 B2




    108' ----t~tt-H-




                                                                52'


                               FIG. 8                    154'
    Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 12 of 27



U.S. Patent         Mar.17,2020      Sheet 9 of 17         US 10,591,070 B2




          200

              ~                       202

                             201          \          227




                      220
                                                                       208
                221




  2 8                                                                226


              219
                                    224                       229


                                  PRIOR ART
                                    FIG. 9
   Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 13 of 27


U.S. Patent       Mar. 17,2020    Sheet 10 of 17      US 10,591,070 B2




                                 1202




                           208

                           FIG. 10

                          PRIOR ART
   Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 14 of 27


U.S. Patent       Mar.17,2020     Sheet 11 of 17      US 10,591,070 B2




        ...-
        lO
        N




                                                                .
                                                              (!)
                                                              LL
   Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 15 of 27


U.S. Patent       Mar.17,2020         Sheet 12 of 17   US 10,591,070 B2




                          235




                         I




                                234


                                  FIG. 12
   Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 16 of 27


U.S. Patent       Mar.17,2020     Sheet 13 of 17      US 10,591,070 B2




                                    257



                                  FIG. 13
   Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 17 of 27


U.S. Patent       Mar.17,2020     Sheet 14 of 17      US 10,591,070 B2




    272




                       FIG. 14
    Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 18 of 27


U.S. Patent       Mar.17,2020      Sheet 15 of 17     US 10,591,070 B2




                                     268




                                FIG. 15
   Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 19 of 27


U.S. Patent       Mar.17,2020     Sheet 16 of 17      US 10,591,070 B2




          286




   250




         254




                                FIG. 16
   Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 20 of 27


U.S. Patent         Mar.17,2020      Sheet 17 of 17         US 10,591,070 B2




              230

               ~
                                                      238




                           FIG. 17
        Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 21 of 27


                                                     US 10,591,070 B2
                               1                                                                      2
   SEALING HIGH PRESSURE FLOW DEVICES                                   ing downtime and operating cost. What is needed is a
                                                                        solution that transfers the erosion (corrosion and abrasion)
                      BACKGROUND                                        from the high pressure fluid device body to the component
                                                                        sealed with the body. It is to those improvements that
   This technology relates generally to sealing fluid flow         5    embodiments of this technology are directed as described in
passages inside flow control devices, such as those particu-            the illustrative embodiments and contemplated within the
larly suited for use in high pressure oil and gas production            scope of the claims.
and processing systems.
   One such type of flow control device is a valve. Generally,                      SUMMARY OF THE INVENTION
a valve forms a flow passage and has a selectively operable        10
closure to open or close the flow passage in order to control              The present invention is directed to a fluid end assembly
a flow of fluid through the valve. The sealing integrity of             comprising a housing having an external surface and an
high pressure valves must withstand not only high operating
                                                                        internal chamber, and a first conduit formed in the housing
fluid pressures, presently 15,000 pounds per square inch and
                                                                        and having first and second sections, each section indepen-
higher, but also must do so while controlling the flow of          15
corrosive and/or abrasive fluids that are notorious for erod-           dently interconnecting the internal chamber and the external
ing the valve internal components in the oil and gas industry.          surface. The fluid end assembly further comprises a second
Preferably, the valves can withstand pressures up to at least           conduit formed in the housing, intersecting the first conduit
22,500 pounds per square inch.                                          and independently interconnecting the internal chamber and
   Illustrative embodiments herein are directed to a plug          20   the external surface, and an endless groove formed in the
valve although the contemplated embodiments are not so                  wall or walls defining one of the conduits and extending
limited. In a plug valve the flow passage typically includes            concentrically around that conduit.
a valve body in fluid communication with two or more                       The present invention is also directed to a fluid end
openings, typically an inlet opening and an outlet opening,             assembly comprising a housing having an internal chamber
forming a flow passage through the valve body. A valve plug        25   and a conduit that intersects the internal chamber and opens
and insert segments, one type of a valve closure that is                at a first surface of the housing, a plunger that reciprocates
described herein, are disposed in a valve body bore between             within the housing, and a seal positioned within an annular
the inlet and outlet openings where sealing occurs between              groove formed in the housing.
the plug, the insert, and the bore. The valve plug defines a               The present invention is further directed to a method for
through-opening and is selectively rotatable to an open            30   manufacturing a fluid end assembly. The method comprises
position where the through-opening is aligned with the flow             the steps of providing a housing having an external surface,
passage to permit a flow of fluid through the valve (from the           an internal chamber, a first conduit formed in the housing
inlet to the outlet), or to a closed position where the                 having first and second sections, and a second conduit
through-opening is misaligned with the flow passage to                  formed in the housing, intersecting the first conduit and
prevent the flow of fluid through the valve. Operating a           35   having third and fourth sections independently interconnect-
valve in the harsh oilfield conditions can cause erosion of the         ing the internal chamber and the external surface, and
valve body bore where the seal in the insert abrades against            forming an endless groove in the walls or walls defining one
the bore, often resulting in leakage in a short amount of time.         of the sections such that the groove extends concentrically
Repairing the valve body, such as by a weld build-up and                around that section.
machining operation, is a cumbersome and disruptive repair         40      The present invention is also directed to a fluid end
in the oilfield.                                                        assembly having a housing having an external surface and
   The illustrative embodiments of this technology directed             an internal chamber, a first conduit formed in the housing
to plug valves are in no way limiting of the contemplated               and having first and second sections, and a second conduit
embodiments of this technology. The skilled artisan under-              formed in the housing, intersecting the first conduit. The
stands that in alternative embodiments this technology can         45   fluid end assembly further comprises a recessed comer
be used in other types of valves having differently config-             section formed in the wall or walls defining one of the
ured closures. However, an enumeration of all the different             conduits and extending concentrically around that conduit.
types of valves that are suited for using this technology is not        The comer element is sized to receive a sealing element
necessary for the skilled artisan to understand the scope of            therein. The fluid end assembly further comprises a stuffing
the claimed subject matter, so no such enumeration is              50   box installed in the same conduit within which the comer
warranted.                                                              section is formed and having a tubular side wall that fully
   Besides valves, other types of high-pressure flow devices            overlies that comer section. Each conduit independently
are also suited for practicing this technology. For example,            interconnects the internal chamber and the external surface.
a fluid end is used in many well servicing applications to
contain high pressure, often corrosive and/or abrasive, frac-      55         BRIEF DESCRIPTION OF THE DRAWINGS
turing fluids in the oil and gas industry. A fluid end typically
has a manifold body and a number of components mounted                     Details of various embodiments of the present technology
and sealed to the body, such as the suction and discharge               are described in connection with the accompanying draw-
plugs, suction and discharge valve seats, stuffing box, dis-            ings that bear similar reference numerals.
charge flange, and suction manifold; with those components         60      FIG. 1 is a cross-sectional depiction of a plug valve that
either alone or sleeved as are illustratively described herein.         is constructed in accordance with previously attempted
Like the valves, operating a fluid end in the harsh oilfield            solutions.
conditions can cause erosion of the body resulting in leakage              FIG. 2 is a cross-sectional depiction of another plug valve
in a short amount of time. Repairing the body is also                   that is constructed in accordance with other previously
cumbersome and disruptive in the oilfield.                         65   attempted solutions.
   Improvements are needed in the internal sealing of high                 FIG. 3 depicts enlarged portions of the plug valve in
pressure flow devices to increase operating life while reduc-           FIG. 1.
        Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 22 of 27


                                                     US 10,591,070 B2
                               3                                                                      4
   FIG. 4 depicts enlarged portions similar to FIG. 3 but of            a powered actuator. The plug 110 also has a bottom journal
a plug valve that is constructed in accordance with embodi-             126 that rotates within the body 102 and is sealed by packing
ments of this technology.                                               128.
   FIG. 5 depicts more of the plug valve of FIG. 4.                        The body 102 also forms openings 116a, 116b intersect-
   FIG. 6 is a cross-sectional depiction of another plug valve     5    ing the bore 104, typically referred to as an inlet and an
that is constructed in accordance with this technology.                 outlet. For illustrative purposes of this description it is a
   FIG. 7 is an isometric depiction of a valve insert in the            given that the fluid flows through the valve 100 from left to
plug valve depicted in FIG. 1.                                          right, or into the opening 116a and out of the opening 116b.
   FIG. 8 is similar to FIG. 7 but depicting a different                However, in practice either opening 116 can provide the inlet
                                                                   10   and the other opening 116 the outlet.
cross-section through the plug valve.
                                                                           Each insert 106 forms a respective opening 130a, 130b,
   FIG. 9 is an isometric depiction of a fluid end that is
                                                                        and the inserts 106 are mounted in the valve 100 so that the
constructed in accordance with embodiments of this tech-
                                                                        insert openings 130 are aligned with the respective valve
nology.                                                                 body opening 116. The plug 110 forms a through-opening
   FIG. 10 is an enlarged depiction of a portion of the fluid      15   132 permitting a user to selectively align the opening 132
end of FIG. 9.                                                          with the openings 116. FIG. 1 depicts the closed position of
   FIG. 11 is an exploded cross-sectional depiction of a fluid          the valve 100, where the plug 110 is rotated so that the
end that is constructed in accordance with embodiments of               through-opening 132 is misaligned with the openings 116.
this technology.                                                           Namely, in the closed position of the valve 100 depicted
   FIGS.12 and 13 are enlarged depictions of portions of the       20   in FIG. 1, pressurized fluid connected to the opening 116a
fluid end of FIG. 11.                                                   (inlet) impacts against the closed plug 110, sealing the
   FIG. 14 is a cross-sectional depiction of another fluid end          backside of the plug in a metal-to-metal seal against the
that is constructed in accordance with embodiments of this              insert 106b and also sealing between a seal 140 mounted in
technology.                                                             the insert 106b between it and the valve body bore 104.
   FIGS.15 and 16 are enlarged depictions of portions of the       25   Thus, in the closed position the pressurized fluid is blocked
fluid end of FIG. 14.                                                   from flowing through the valve 100. By rotating the plug 110
   FIG. 17 is the cross-sectional view of FIG. 11 with the              to the open position (not depicted), its through-opening 132
components shown installed within the fluid end. A plunger              comes into alignnient with the openings 116, permitting the
and a plurality of packing seals are also shown installed               pressurized fluid to flow through the valve 100 via a flow
within the fluid end.                                              30   passage established collectively by the valve body openings
                                                                        116, the insert openings 130, and the valve plug through-
                DETAILED DESCRIPTION                                    opening 132.
                                                                           FIG. 2 is similar to FIG. 1 but depicting a top entry plug
    Initially, this disclosure is by way of example only, not by        valve 100' that is constructed in accordance with other
limitation. The illustrative constructions and associated          35   previously attempted solutions. The plug valve 100' has
methods disclosed herein are not limited to use or applica-             inserts 106a', 106b' that are formed as segments of an open
tion for sealing any specific assembly or in any specific               hollow cylinder instead of the inserts 106a, 106b in FIG. 1
environment. That is, the disclosed technology is not limited           that are segments of an open hollow cone. In other words,
to use in sealing valves and fluid ends as described in the             the conical surfaces in FIG. 1 are replaced here with
illustrative embodiments. Thus, although the instrumentali-        40   cylindrical surfaces. Due to this, the inner body of the plug
ties described herein are for the convenience of explanation,           valve 100' is not tapered, unlike the plug valve 100. For
 shown and described with respect to exemplary embodi-                  purposes of this description the skilled artisan understands
ments, the skilled artisan understands that the principles              that the details of construction and use of this technology
herein may be applied equally in sealing other types of high            applies equivalently to both types of these valves, as well as
pressure flow devices.                                             45   other types of valves that are used to control highly pres-
    FIG. 1 is a cross-sectional depiction of a plug valve 100           surized fluid. Thus, the skilled artisan understands the scope
that is constructed according to previously attempted solu-             of the claims from this description's comparison to the
tions. The plug valve 100 has a forged valve body 102                   details of construction for just one of the previously
forming a tapered internal bore 104. Inserts 106a, 106b in              attempted solutions.
these illustrative embodiments are segments of an open             50      Continuing with the previously started description in
hollow cone. Although two inserts 106a, 106b are depicted,              comparison to the previously attempted solutions depicted in
the contemplated embodiments are not so limited because                 FIG. 1, FIG. 3 is an enlarged portion of it more particularly
alternatively there can be more than two. Each insert 106a,             depicting how the high pressure fluid is contained inside the
 106b has an outer conical surface 108a, 108b forming a                 valve 100 in part by the seal 140 that is compressed between
matching taper to engage against the bore 104 in a close           55   the outer conical surface 108b of the insert 106b and the
mating relationship.                                                    valve body bore 104.
    A cylindrical plug 110 has an outer diameter surface 112               The insert 106b has a surface 139 defining a recess 144
 sized to fill the space between the inserts 106, mating with           intersecting the outer conical surface 108b. The term "inter-
an inner diameter surface 114a, 114b of the respective                  secting" for purposes of this description and meaning of the
inserts 106. The plug 110 has a top journal 118 that is            60   claims means that the recess 144 forms a gap in the outer
rotatable within a retaining nut 120. A packing 122 seals               surface 108b of the insert 106b. That intersecting construc-
against the journal 118 to contain the pressurized fluid inside         tion of the recess 144 with the surface 108b permits mount-
the valve 100 while permitting an external force to rotate the          ing a fixed end 141 of the seal 140 in the recess 144, and
journal 118 and, in tum, the plug 110. In these illustrative            sizing the seal 140 so that a distal end 143 extends from the
embodiments a handle 124 is connected to the journal 118 to        65   recess 144 beyond the outer conical surface 108b in order to
permit a user to manually rotate the plug 110. In alternative           seal against the valve body bore 104. Importantly, this
embodiments not depicted the journal 118 can be rotated by              requires the bore 104 to define a sealing surface 142 against
        Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 23 of 27


                                                     US 10,591,070 B2
                               5                                                                       6
which the seal 140 in the insert 106b presses against to effect         nut 164. Unlike the retaining nut 120 in FIG. 3, retaining nut
the sealed engagement of the insert 106b against the bore               164 does not have a seal mounted to it. Instead, the seal 162
104. Corrosive and/or abrasive fluid can become trapped                 is mounted to the valve body 152 and is sized to extend from
between the seal 140 (mounted in the insert 106b) and the               the recess 160 to seal against the outer diameter surface 166
bore 104 causing erosion of the bore 104. The seal 140 in          5    of the retaining nut 164. In the same way as described above,
these embodiments is referred to as an axial seal because the           this technology transfers the erosion wear away from the
compressive forces from the surface 108b on one side and                body 152 to the less complex and less expensive mating
the bore 104 on the other side act in an axial direction                component, in this case the retaining nut 164.
relative to the annular seal 140.                                          FIG. 5 is a simplified depiction of the valve 150 that is
   Although the embodiments of FIG. 3 depict only one              10   constructed in accordance with the present technology. The
annular seal 140 surrounding the outlet 116b, the previously            skilled artisan understands that variations in construction are
attempted solutions are not so limited. The skilled artisan             encompassed within the contemplated embodiments of this
understands that in alternative constructions more than one             technology that are represented in the illustrative embodi-
seal can be used to provide redundancy. The seal 140 can be             ments. For example, FIG. 6 depicts another valve 170 that
an elastomeric seal, and in other embodiments other kinds of       15   is constructed in accordance with this technology because
seals can be used such as metal seals, spring seals, and the            each of the seals 172, 174, 176 are mounted in respective
like.                                                                   recesses formed in the valve body 184 and intersecting the
   To enclose the valve plug 110 and support the journal 118,           valve body bore 178. The seals 172, 174, 176 are configured
a retaining nut 120 is threaded to the valve body 102. The              to extend away from the respective recesses to seal against
retaining nut 120 seals to the valve body bore 104 by another      20   sealing surfaces of the inserts 180 and the retaining nut 182,
seal 146. Similar to the insert 106b, the retaining nut 120 has         correspondingly. Unlike the previously attempted solutions,
a surface 147 defining a recess (sometimes referred to as a             this construction eliminates the erosion caused by mounting
"gland") 148 intersecting an outer diameter surface 121 of              a seal to a mating component that seals against the valve
the retaining nut 120. The seal 146 is supported in the recess          body bore 178.
148 and is sized to extend beyond the outer surface 121 to         25      FIG. 7 is an isometric depiction of the insert 106 in the
seal against a sealing surface formed by the valve body bore            previous valve design depicted in FIG. 1. In these embodi-
104. The seal 146 in these embodiments is referred to as a              ments the insert 106 defines slots 171 intersecting the outer
radial seal because the compressive forces from the cap's               conical surface 108 of the insert 106. A spring 173 is
surface 121 on one side and the bore 104 on the other side              mounted to the insert 106 in each slot 171 and extends from
act in a radial direction relative to the annular seal 146.        30   the slot 171 to contact the valve body bore 104 (FIG. 1). As
Although a radial seal is depicted, in alternative embodi-              described above, that construction of the previously
ments an axial seal or a crush seal and the like can be used            attempted solutions, by design, makes the valve body bore
instead of or in addition to the radial seal.                           104 the sacrificial member for any erosion caused by the
   In comparison, FIG. 4 is similar to FIG. 3 but depicts a             springs 173.
portion of a valve 150 that is constructed in accordance with      35      FIG. 8 depicts a portion of the valve 150 (of this tech-
embodiments of this technology. Here an insert 151 is                   nology) in FIG. 5, but at a different cross section that passes
similar in some respects but does not have a seal mounted to            through a recess 170' defined by a surface 190 formed by the
it like the insert 106b (FIG. 3). Particularly, the insert 151          valve body 152'. The recess 170' intersects the valve body
has an outer conical segment surface 153 that does not form             bore 154' so that a spring 172' can be mounted in the recess
a recess for mounting a seal. There is no gap in the surface       40   170' at a fixed end and sized to extend from the recess 170'
153 where a recess intersects for mounting a seal. Instead, a           to pressingly engage against an outer conical surface 108' of
valve body 152 defines a valve body bore 154, and also has              the insert 106'. Like described above, this technology trans-
a surface 155 defining a recess 156 intersecting the bore 154.          fers the wear from the valve body bore 154' to the less
Again, the term "intersecting" for purposes of this descrip-            complex and less expensive insert 106'.
tion and meaning of the claims means that the recess 156           45      Returning momentarily to FIG. 5 that depicts the plug
includes a gap in the bore 154. Particularly, a fixed end 157           valve 150 constructed in accordance with embodiments of
of a seal 158 is mounted in the recess 156, and because the             this technology. The skilled artisan having read this descrip-
recess 156 intersects the bore 154, the seal 158 can be sized           tion understands that this technology transfers the erosion
to extend from the recess 156 beyond the bore 154 so that               wear from the bore of the body 152 to the outer conical
a distal end 159 of the seal 158 seals against a sealing surface   50   surface of the insert 151. As described, leakage can occur
formed by the insert 151.                                               because the free end of the seal 158 abrades away the outer
   Corrosive and/or abrasive fluid can become trapped                   conical surface of the insert 151. In some illustrative
between the seal 158 (mounted to the body 152) and the                  embodiments the repair procedure can entail resurfacing the
insert 151 causing erosion of the outer cylindrical surface of          insert 151 to provide a new sealing surface for the seal 158
the insert 151. Importantly, in comparison to the previously       55   mounted in the body 152. Alternatively, the insert 151 can
attempted solutions, the construction of FIG. 4 advanta-                simply be replaced with a new one.
geously transfers the erosion wear from the bore 154 (of the               In yet other alternative embodiments a disposable wear
body 152) to the insert 151. When erosion has progressed to             member can be provided between the outer conical surface
the extent that leakage occurs, repairing or replacing the              of the insert 151 and the bore of the body 152. For purposes
insert 151 is significantly less complex and less expensive        60   of this description and the claims the disposable wear
than repairing the body 152.                                            member can be a disposable liner (not depicted) with one
   The body 152 also has a surface 161 forming another                  surface facing the bore of the body 152 to function effec-
recess 160 that intersects the valve body bore 154. A seal 162          tively the same as the outer conical surface of the insert 151.
is mounted to the body 152 in the recess 160. Again, because            In some embodiments an opposing inner surface of the liner
of the intersecting construction of the recess 160 and the         65   can mate directly to the outer conical surface of the insert
bore 154, the seal 162 can be sized to extend beyond the bore           151. Alternatively, a seal can be provided between the inner
154 to seal against a sealing surface formed by a retaining             surface of the liner and the outer conical surface of the insert.
        Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 24 of 27


                                                    US 10,591,070 B2
                              7                                                                      8
That seal can be mounted to the insert and extending to seal           mounted within the recess 207 extends beyond the outer
against a sealing surface formed by the liner (such as by              surface 215 to pressingly engage against the bore 209
using the insert 106 in FIG. 1), or the seal can be mounted            defining the discharge opening 202. In this construction the
to the inner surface of the liner and extending to seal against        highly-pressurized corrosive and/or abrasive fluid can harsh
a sealing surface formed by the outer surface of the insert.      5    fluid can be injected between the seal 208 and the bore 209,
   Turning to another type of flow device that is well-suited          causing erosion of the seal surface formed by the bore 209.
for practicing this technology, FIG. 9 is a simplified isomet-         This technology transfers that erosion wear from the body
ric cross-sectional depiction of a hydraulic fracturing fluid          bore 209 to the less complex and less expensive discharge
end 200 that is constructed in accordance with previously              plug 204.
attempted solutions. The fluid end 200 is generally a mani-       10      Fluid end bodies have conventionally been made of
fold 201 used to deliver highly-pressurized corrosive and/or           heat-treated carbon steel, so it was not uncommon for the
abrasive fluids, typically used in hydraulic fracturing pro-           body 201 to crack before any sacrificial erosion of the body
cesses in the oil and gas industry. Fluid may pass through the         progressed to the point of creating leakage between the
fluid end 200 at pressures that range from 5,000-15,000                discharge plug 204 and the bore 209. However, progress in
pounds per square inch (psi). Fluid ends 200 used in high         15   the technology has introduced stainless steel body construc-
pressure hydraulic fracturing operations typically move fluid          tion resulting in a significantly longer operating life. As a
at a minimum of 8,000 psi. However, normally, the fluid end            result, this erosion is no longer negligible but is instead a
200 will move fluid at pressures around 10,000-15,000 psi.             consideration for reducing erosion in modem fluid end
   The manifold body or housing 201 typically has a first              construction. One leading source of bore 209 erosion in
conduit 220 and a second conduit 221 formed within the            20   conventional fluid ends is the seal 208 mounted in the
body 201 that intersect to form an internal chamber 222. The           discharge plug 204 and extending therefrom to seal against
first conduit 220 is typically orthogonal to the second                a sealing surface formed by the body 201.
conduit 221. The first conduit 220 may have aligned first and             FIG. 11 is an exploded cross-sectional depiction of a fluid
second sections 223 and 224 that are situated on opposite              end 230 that is constructed in accordance with this technol-
sides of the internal chamber 222. Likewise, the second           25   ogy to, in numerous places, transfer the erosion wear from
conduit 221 may have aligned third and fourth sections 225             the body to the less complex and less expensive component
and 226 that are situated on opposite sides of the internal            that is sealed to the body. A manifold body 232 forms a
chamber 222. The sections 223, 224, 225, and 226 each may              number of interconnected bores or conduits, including a first
independently interconnect the internal chamber 222 to an              conduit or discharge bore 234 forming a discharge opening
external surface 227 of the fluid end 200.                        30   235 that is similar to the discharge opening 202 in the
   A plunger 228 reciprocates within the body 201 to                   conventional fluid end 200 depicted in FIG. 9. The discharge
increase the pressure of fluid being discharged from the fluid         bore 234 further defines an intake opening 231 formed
end 200. As shown in FIG. 9, the plunger 228 may be                    opposite the discharge opening 235. The term "discharge
disposed within the third section 225 of the second conduit            bore" for purposes of this description means the surface
221. The plunger 228 is disposed within a plurality of            35   defining the discharge opening 235 into which a closure or
packing seals 219. The plunger 228 is powered by an engine             discharge plug 236 and a retaining nut 238 are installed, and
operatively engaged with the fluid end 200. In high pressure           the surface defining the intake opening 231. For clarity,
hydraulic fracturing operations, the engine preferably has a           although FIG. 11 references the discharge bore 234 as
power output of at least 2,250 horsepower. Valve seats 229             defining an upper end of the discharge opening 235 where
are also shown within the first conduit 220. The valve seats      40   the retaining nut 238 attaches, the discharge bore 234 also
229 may support valves, such as a ball valve, used to control          references lower portions of the discharge opening 235
the movement of high pressure fluid within the body 201.               where the discharge plug 236 seals to the body 232 and
   There are sealing areas in the fluid end 200 that experi-           where the valve seat (not depicted) seals to the body 232.
ence the kind of erosion issues described above in plug                Likewise, the discharge bore 234 also references upper
valves. Similar to the conventional plug valve 100 depicted       45   portions of the intake opening 231. Generally, for purposes
in FIG. 1, a number of components seal to the manifold body            of this description the discharge bore 234 forms multi-
201. Here, again, the sacrificial member for erosion, by               dimensional diameters at different longitudinal locations of
design, is the body 201 instead of the less complex and less           the discharge opening 235 and intake opening 231.
expensive mating component.                                               The discharge opening 235 is sealed closed by inserting
   For example, the body 201 defines a discharge opening          50   the discharge plug 236 into the discharge opening 235 and
202 that opens into the first conduit 220. The discharge               securing it in place by advancing the retaining nut 238, as
opening 202 depicted in these embodiments is sealed closed             shown in FIG. 17. Unlike the conventional plug 204 in FIG.
by inserting a closure or discharge plug or cover 204 into the         9, however, the plug 236 does not have a seal mounted to it
conduit 220 and securing it by advancing a retaining nut 206           that seals against the bore 234. Instead, the plug 236 defines
into the body 201. The discharge plug 204 supports a seal         55   a sealing surface 237 for a seal (not depicted in FIG. 11) that
208 that seals against the bore defining the discharge open-           is mounted in an endless groove or recess formed by a
ing 202. FIG. 10 is a simplified cross-sectional depiction of          surface 239 of the body 232. The sealing surface 237 is
the discharge plug 204 that has a surface 205 defining a               axially spaced between a first surface 251 and an opposite
recess 207 into which the seal 208 is mounted at an inner              second surface 253 of the plug 236.
radial surface 211 of the radial seal 208.                        60      FIG. 12 is a simplified cross-sectional enlargement
   In these illustrative embodiments the recess 207 is rect-           depicting the construction of the seal positioned within the
angular but the contemplated embodiments are not so lim-               surface 239 of the body 232. The surface 239 forms an
ited. The skilled artisan understands that the configuration of        endless groove or recess 240 that intersects the discharge
the recess 207 is largely determined by what shape is                  bore 234. A seal 242 in these illustrative embodiments is
required to mount the type of seal selected. The recess 207       65   mounted in the recess 240 to include an outer radial surface,
intersects an outer surface 215 of the discharge plug 204,             and is thereby supported by the body 232. The recess 240 is
permitting the seal 208 to be sized so that a portion not              characterized by a pair of parallel sidewalls joined by a base.
        Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 25 of 27


                                                    US 10,591,070 B2
                              9                                                                     10
The recess 240 opens towards a centerline of the conduit               sleeve. The plunger 228 and packing seals 219, shown in
within which it is formed. Alternatively, as shown by recess           FIG. 9 and FIG. 17, may be disposed within the stuffing box
266 in FIGS. 14-15, the recess may open in a direction                 sleeve 254.
parallel to a centerline of the conduit within which it is                The opening 250 is formed in part by the plunger bore 252
formed. As above, the rectangular-groove shape of the             5    having a surface 257 defining an endless groove or recess
recess 240 is merely illustrative and not limiting of the              intersecting the bore 252, into which a seal (not depicted) is
contemplated embodiments. Any shape necessary to prop-                 mounted in these illustrative embodiments. The suction bore
erly mount a desired seal is contemplated, whether the seal            247 and the plunger bore 252 together form the second
is elastomeric, spring, metal, and the like. As above, the             conduit. Although these illustrative embodiments use a
recess 240 intersects the bore 234 permitting the seal 242 to     10   radial seal, the contemplated embodiments are not so lim-
be sized so that a portion of the seal 242 not contained in the        ited. In alternative embodiments other types of constructions
recess 240 extends beyond the recess 240 and beyond the                are contemplated by this technology employing axial seals,
bore 234 to pressingly seal against the sealing surface 237            crush seals, and the like.
(FIG. 11) defined by the discharge plug 236.                              FIG. 13 is a simplified cross-sectional depiction of the
   This seal construction depicted in FIG. 12 transfers the       15   body 232 having the surface 257 forming the recess 258.
erosion wear from the body to the discharge plug. That                 Again, the recess 258 intersects the body bore 252 permit-
significantly improves fluid end operations because repairs            ting a portion including an outer radial surface of a radial
involving the discharge plug 236 are significantly less                seal 260 to be mounted in the recess 258. Another portion of
complex and less expensive than repairs involving the body             the seal 260 not mounted in the recess 258 extends from the
232, which typically involve weld-repair. Furthermore,            20   recess 258 to pressingly seal against the sealing surface 259
weld-repairing the body 232 makes it susceptible to prema-             of the sleeve 254. Although in these depicted embodiments
ture fatigue cracking in the repaired area. Further, even more         a radial seal is used, the contemplated embodiments are not
operating life can be achieved by applying an erosion-                 so limited. The skilled artisan readily understands that other
resistant surface treatment to the plug 236, such as a high            types of seals could be used instead of or in addition to the
velocity oxygen fuel (HVOF) treatment, a tungsten carbide         25   radial seal depicted, such as axial seals, crush seals, and the
coating, material carburizing, and the like. Replacing instead         like.
of repairing an eroded discharge plug 236 is typically                    FIG. 14 depicts a number of additional endless grooves or
feasible, making it advantageously possible to repair a                recesses in the body 232 for mounting various seals to
leaking valve constructed according to this technology in the          transfer the wear away from the body 232 to the mating
field and thereby significantly reducing down time.               30   component in accordance with embodiments of this tech-
   Returning to FIG. 11, the body 232 has a surface 241                nology. For example, the body 232 has a surface 266
defining an endless groove or recess intersecting the bore             defining a recess 273 intersecting the body bore that defines
234 and configured to mount a seal (not depicted) that                 the discharge opening 235. Consistent with this whole
extends from the recess to seal against a sealing surface              description, this permits mounting an axial seal 268 (not
formed by a discharge valve seat (not depicted). Similarly,       35   depicted in FIG. 14, see FIG. 15) in the recess 273, the seal
the body 232 has a surface 243 forming another endless                 268 configured to extend from the recess 273 to seal against
groove or recess intersecting the bore 234 and configured to           a leading face of the discharge plug 236 (FIG. 11). FIG. 15
mount another seal (not depicted) that is sized to extend              is a simplified enlarged depiction of the body 232 having a
from the recess to seal against a sealing surface formed by            surface 266 defining the recess 273 into which an axial seal
a suction valve seat (not depicted). The multiple references      40   268 is mounted. In these illustrative embodiments the seal
to a same bore 234 is for purposes of ease of description and          268 is configured to extend beyond the body bore defining
is not narrowing of the contemplated embodiments of this               the discharge opening 235 to seal against the discharge plug
technology. Whether the recesses defined by surfaces 241,              236 as it is urged downward by advancing the retaining nut
243 are formed in the same bore or different bores does not            238 (FIG. 11).
alter the scope of the contemplated embodiments directed to       45      Importantly, the simplified seal construction depicted in
the recess for mounting the seal is formed in the body, and            FIG. 15 and elsewhere is in no way limiting of the contem-
a seal is mounted in the recess and from there seals against           plated embodiments and scope of the claimed technology. In
a sealing surface of a component in a sealing engagement               alternative embodiments a radial seal or a crush seal and the
there between.                                                         like can be employed to transfer the erosion wear from the
   Similarly, a suction bore 247 is sealed closed by inserting    50   body 232 to the mating component. A crush seal refers to a
a closure or suction plug or cover 244 defining a sealing              seal construction that acts at least to some degree both
surface 245 and securing it in place by advancing a retaining          axially and radially. For example, surface 272, shown in
nut 246 in the body 232, as shown in FIG. 17. Like the plug            FIG. 14, forms a recessed comer having two walls that
236, the sealing surface 245 is axially spaced between a first         extend concentrically around the bore 252 (FIG. 11). The
surface 255 and an opposite second surface 261 of the plug        55   stuffing box sleeve 254 may be formed to have side walls
244. Again, the body 232 in these illustrative embodiments             that fully overlie the comer section formed by surface 272
has a surface 248 forming an endless groove or recess                  when it is positioned in the bore 252. This allows the seal to
intersecting the bore 247 and configured for mounting a seal           act as a crush seal because it seals axially and radially
(not depicted) extending from the recess and sealing against           against the sleeve 254.
the sealing surface 245 of the suction plug 244. That             60      Returning to FIG. 14, the body 232 can have other
transfers the wear from the body 232 to the suction plug 244           surfaces forming endless grooves or recesses for mounting
in comparison to previously attempted solutions and in                 various other seals. For example, surface 270 forms a recess
accordance with the embodiments of this technology.                    for mounting a seal that is configured to seal against a
   The body 232 also forms a plunger opening 250 sized to              sealing surface of a suction plug (not depicted), like in FIG.
closely receive a stuffing box sleeve 254 that is sealed in       65   15. In the same way the body 232 can have surfaces 272,
place by advancing a retaining nut 256, as shown in FIG. 17.           274, 276 forming recesses for mounting seals that are
The stuffing box sleeve 254 is characterized by a tubular              configured to seal against sealing surfaces of the stuffing box
        Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 26 of 27


                                                     US 10,591,070 B2
                              11                                                                      12
sleeve 254 (FIG. 11), the discharge valve seat (not depicted),          this description and meaning of the claims the term "clo-
and the suction valve seat (not depicted), respectively.                 sure" means a component that is attached or otherwise
Likewise, the body 232 can have a surface 278 forming a                 joined to the body to provide a high-pressure fluid seal
recess for mounting a seal that is configured to seal against           between the body and the closure. In some embodiments
a suction manifold (not depicted). What's common in any            5     such as the described valve embodiments "closure" encom-
event is the seal construction of this technology transfers the         passes a moving component that is selectively positionable
seal wear from the body 232 to the less complex and less                to control the fluid flow through the valve, such as the plug
expensive mating component that is attached to the body                 described and other components such as but not limited to a
232.                                                                    wedge, a clapper, a ball, a segment, and the like. In some
   FIG. 16 depicts the stuffing box sleeve 254 (FIG. 11)           10
                                                                        embodiments such as the described fluid end embodiments
inserted into the plunger opening 250 so that a seal 260
                                                                        "closure" encompasses nonmoving components joined to
mounted in the recess 258 formed by the surface 257 extends
                                                                        the body to seal an opening such as but not limited to the
from that recess 258 and seals against the sealing surface
259 defined by the stuffing box sleeve 254. As the stuffing             discharge plug, suction plug, discharge valve seat, suction
box sleeve 254 is inserted into this position air pressure         15
                                                                        valve seat, stuffing box sleeve, discharge flange, suction
forms in a space defined in the clearance gap between the               manifold, and the like. The term "means for sealing" means
outer diameter of the stuffing box sleeve 254 and the body              the described structures and structural equivalents thereof
bore defining the plunger opening 250 and between the seal              that mount a seal to a body instead of a mating closure to
260 and a seal 286 at an opposing end of the stuffing box               transfer the wear in comparison to previously attempted
sleeve 254. The air pressure exerts a force urging the stuffing    20    solutions from the body to the closure. "Means for sealing"
box sleeve 254 out of the plunger opening 250, complicating             expressly does not encompass previously attempted solu-
manufacture and degrading the seal integrity at the lower               tions that mount a seal to the closure to extend therefrom and
end of the stuffing box sleeve 254. A breather opening 284               seal against the body.
can be formed between that space and ambient space above                   The various features and alternative details of construe-
the stuffing box sleeve 254 to vent the air pressure.              25   tion of the apparatuses described herein for the practice of
   FIG. 16 also depicts a conventional construction of the              the present technology will readily occur to the skilled
seal 286 that is mounted in a recess formed by the stuffing             artisan in view of the foregoing discussion, and it is to be
box sleeve 254 and extends from that recess to seal against             understood that even though numerous characteristics and
the body bore defining the plunger opening 250. The con-                advantages of various embodiments of the present technol-
templated embodiments can include combinations of the              30   ogy have been set forth in the foregoing description, together
conventional construction and the construction of this tech-            with details of the structure and function of various embodi-
nology where other matters come into play. For example,                 ments of the technology, this detailed description is illus-
without limitation, it can be feasible to use a stuffing box            trative only, and changes may be made in detail, especially
sleeve 254 depicted in FIG. 16 if it can be manufactured or             in matters of structure and arrangements of parts within the
otherwise acquired less expensively than providing the             35   principles of the present technology to the full extent indi-
recess instead in the body 232, and if the particular seal              cated by the broad general meaning of the terms in which the
location is one that is not necessarily critical in its role for        appended claims are expressed.
the overall design for maintaining the highly-pressurized
fluid in the flow passage.                                                The invention claimed is:
   FIG. 16 also depicts employing the open-cylinder-shaped         40     1. A method of manufacturing the fluid end assembly,
stuffing box sleeve 254 and securing it in place by advancing           comprising:
the retaining nut 256 (FIG. 11). That construction is illus-              providing a housing having a first conduit extending
trative and in no way limiting of the contemplated technol-                  therethrough, and a second conduit extending there-
ogy. Other configurations can be employed as well. For                       through that intersects the first conduit;
example, the skilled artisan understands that a conventional       45     forming an endless groove in the housing such that the
stuffing box can be employed that combines the stuffing box                  groove surrounds the second conduit;
sleeve 254 and the retaining nut 256, unitarily, into one                 positioning a seal within the groove;
component that has a recess for supporting a seal configured              installing a tubular sleeve within the second conduit such
to seal against the body bore defining the plunger opening                   that at least a portion of the sleeve engages with the
235. In other conventional constructions a stuffing box            50        seal;
without that recess is used in combination with a seal carrier            installing a plurality of packing seals within the sleeve;
insert that mates with the stuffing box and provides the                     and
recess for mounting the seal. In yet other contemplated                   installing a reciprocating plunger at least partially within
embodiments the stuffing box sleeve 254 can be modified to                   the sleeve and the plurality of packing seals.
a construction combining a substantially cylindrical-shaped        55     2. The method of claim 1, further comprising:
stuffing box to which is mated a seal surface insert that                 forming the groove such that it has a pair of parallel side
provides the sealing surface 259 (FIG. 11).                                  walls joined by a base.
   Returning momentarily to FIG. 11, the sleeve 254 also                  3. The method of claim 1, further comprising:
protects the bore 252 from erosion by providing an inner                  forming the groove such that it opens towards a centerline
diameter surface 264 against which the stuffing box packing        60        of the second conduit.
219 (shown in FIG. 17) seals. That, again, by design                      4. The method of claim 1, further comprising:
transfers the wear from the body 232 to the less complex and              installing a plug into the first conduit, in which the plug
less expensive sleeve 254.                                                   is sized to fully block fluid flow within the first conduit.
   Summarizing, this technology contemplates a high pres-                 5. The method of claim 1 in which the endless groove is
sure fluid flow apparatus constructed of a body defining a         65   characterized as the first groove, further comprising:
flow passage, a closure mounted to the body, and a means for              forming a second endless groove in the housing such that
sealing between the body and the closure. For purposes of                    the groove surrounds the first conduit.
        Case 6:20-cv-00200-ADA Document 43-1 Filed 10/15/20 Page 27 of 27


                                                   US 10,591,070 B2
                             13                                                                14
  6. A fluid end assembly, comprising:                               a second endless groove formed in the housing such that
   a housing having a first conduit extending therethrough,             the second groove surrounds the first conduit.
      and a second conduit extending therethrough that inter-        16. The fluid end assembly of claim 15 in which the seal
      sects the first conduit;                                    is characterized as the first seal, and further comprising:
   an endless groove formed in the housing such that the 5           a second seal positioned with the second groove.
      groove surrounds the second conduit;
                                                                     17. The fluid end assembly of claim 6, further comprising:
   a seal positioned within the groove;
   a tubular sleeve installed within the second conduit such         a valve positioned with the first conduit.
      that at least a portion of the sleeve engages with the         18. The fluid end assembly of claim 6 in which the second
      seal; and                                                   conduit has a first and second section, and in which the
                                                               10 endless groove is characterized as the first groove and is
   a plurality of packing seals disposed within the sleeve;
      and                                                         formed in the first section of the second conduit, and further
   a reciprocating plunger disposed at least partially within     comprising:
      the sleeve and the plurality of packing seals.                 a second endless groove formed in the housing such that
                                                                        the second groove surrounds the second section of the
   :·c1~:u~:::~~;s::::1~~;~~~~~;        t~t1:~e~i:c:tsing:     15       second conduit.
   8. The fluid end assembly of claim 7 in which the closure
                                                                     19. The fluid end assembly of claim 18 in which the seal
element is a plug sized to fully block fluid flow within the      is characterized as the first seal, and further comprising:
first conduit.                                                       a second seal positioned within the second groove.
   9. The fluid end assembly of claim 6 in which the first 20        20. A system, comprising:
conduit is orthogonal to the second conduit.                         the fluid end assembly of claim 6; and
   10. The fluid end assembly of claim 6 in which the groove         a fluid having a pressure of at least 8,000 pounds per
is characterized by a pair of parallel side walls joined by a           square inch within at least a portion of the internal
base.                                                                   chamber.
   11. The fluid end assembly of claim 10 in which the seal 25       21. A system, comprising:
engages the side walls and the base of the groove.                   the  fluid end assembly of claim 6; and
   12. The fluid end assembly of claim 6 in which the groove         an engine engaged with the plunger and having a power
opens towards a centerline of the second conduit.                       output of at least 2,250 horsepower.
   13. The fluid end assembly of claim 6 in which at least a         22. The fluid end assembly of claim 6 in which the sleeve
portion of the housing is configured to contain a fluid having 30 has an inner surface and an opposed outer surface, in which
a pressure of at least 8,000 pounds per square inch.              the plurality of packing seals are engaged with the inner
   14. The fluid end assembly of claim 6 in which the             surface of the sleeve.
                                                                     23. The fluid end assembly of claim 22 in which the seal
plunger is configured to engage with an engine having a
power output of at least 2,250 horsepower.                        is engaged with the outer surface of the sleeve.
   15. The fluid end assembly of claim 6 in which the endless 35     24. The fluid end assembly of claim 6 in which the sleeve
groove is characterized as the first groove, and further          is of single piece construction.
comprising:
                                                                                         * * * * *
